SCOTT, P. J.
The plaintiff appeals from a judgment in his favor, entered upon the verdict of a jury. The action is for professional services, and the answer is a denial of employment, rendition of services, and value. Of the employment and the rendition of services there is no doubt upon the evidence, and, since the defendants made no motion to set aside the verdict and have taken no appeal from the judgment, they must be regarded as satisfied with the verdict and with the finding, necessarily involved therein, that plaintiff was employed and did render services for which he is entitled to some compensation. This leaves open for consideration, then, only the question, raised by plaintiff’s appeal, whether or not the verdict was adequate. It is perfectly clear, after a careful reading of the evidence and exhibits, that the amount awarded by the verdict was grossly inadequate for the services rendered. Such a verdict is as much a violation of the plaintiff’s rights as one grossly excessive would have been violative of the rights of the defendants. The jury for some reason utterly ignored the only evidence in the case respecting the value of the services, with the result that their verdict is inconsistent with itself, in that, while on the one hand it adjudges that the plaintiff is entitled to compensation, on the.other hand it fixes that compensation at an absurd figure.
Judgment reversed, and new trial granted, with costs to appellant. All concur.